DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the amendments filed on 11/9/2022, claim 1 is amended to recite the limitations of previously presented claim 5, so that claim 1 now recites “wherein the porous polymeric network structure comprises a phase-separated plurality of interconnected morphologies.” 
No new prior art rejections are presented over the claims.  For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prasad (US 2006/0052040).
Prasad teaches an article which comprises an interpenetrating polymeric network which forms a porous polymer sheet (abstract) which defines a network of interconnected pores (¶10). The network is formed of a polymer resin with examples including polyolefins (¶21). This is a porous polymeric network structure. The network comprises water-soluble or water-absorbent particles, which are and/or comprise an absorbent in that they are water-absorbent (¶41). Water absorbent particles will absorb water (a polar solvent) upon exposure to water (the polar solvent). Examples of the polymer used to produce the article of Prasad are water insoluble. The porous polymer sheet is formed by phase-separation which creates the interconnected pores. See abstract and ¶9-10. Prasad teaches that in embodiments of the invention, the polishing pad substrate can be an entire polishing pad, meaning that the polishing pad substrate, which is comprised of the interpenetrating polymeric network which forms a porous polymer sheet (abstract) which defines a network of interconnected pores (¶10), the network of which also comprises water-soluble or water-absorbent particles, is comprised entirely of the porous polymer network with the particles. See ¶15.
With regards to the amount of particles added to the article of Prasad, while Prasad does not explicitly recite an amount of particles added, when present, the amount of the particles must be between 0 to 100wt%, which anticipates and/or overlaps the claimed range of from 1 to 99wt%. Alternatively, it would have been obvious to one of ordinary skill in the art to use an amount of water absorbing particles greater than 0 wt% in order to provide water absorbing properties and less than 100wt% because the polymer network is present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected 35 U.S.C. 103 as obvious over Prasad (US 2006/0052040).
The porous material of the article has a porosity of 90% or less and a density of 0.2 g/cm3 or greater. See ¶20.The density falls entirely within the range of instant claim 2 and the porosity overlaps the porosity of claim 2. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Prasad to produce a porous polymer resin having a porosity which meets the instant claim limitations of instant claim 2 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Examples of the polymer used to produce the porous polymeric network have a weight molecular weight of from 50,000 to 300,000 g/mol, preferably from 70,000 to 150,000 g/mol (¶25) and a PDI (polydispersity index) of 1.1 to 12.  A polydispersity index is Mw (weight average molecular weight) divided by Mn (number average molecular weight). This means the number average molecular weight of the polymers used in Prasad is from 4,166 to 272,727 g/mol, preferably 5,833 to 136,363 g/mol. This overlaps the range of instant claim 6. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Prasad to produce a porous polymer resin having a number average molecular weight which meets the instant claim limitations of instant claim 6 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Prasad teaches that a segment of the entire polishing pad, which in embodiments consists of the porous polymeric sheet (see ¶15), can have a thickness of 0.15 cm (see ¶30), which is 1500 microns, which falls within the range of instant claim 6. 

Response to Arguments
Applicant’s arguments filed on 11/9/2022 with respect to the rejections of the claims over Boyer (US 2014/0037922) have been fully considered and are persuasive in light of the amendments to the claims.  The rejections of the claims over Boyer (US 2014/0037922) have been withdrawn. 
Applicant's arguments filed on 11/9/2022 with regards to the rejection of claims over Prasad (US 2006/0052040) have been fully considered but they are not persuasive. 
Applicant argues that the polishing pad of Prasad optionally comprises solid particles (¶41), but not that the polishing pad substrate contains solid particles, where the polishing pad substrate has the porous materials (¶21). In other words, Applicant argues that the polishing pad having the particles is not the same as the porous polishing pad substrate.
This is not persuasive.
Paragraph 15 of Prasad states “In some embodiments the polishing pad substrate can be a portion within a polishing pad, or the polishing pad substrate can be an entire polishing pad (e.g., the entire polishing pad or polishing top pad is transparent).” Prasad teaches that in embodiments of the invention, the polishing pad substrate can be an entire polishing pad, meaning that the polishing pad substrate, which is comprised of the interpenetrating polymeric network which forms a porous polymer sheet (abstract) which defines a network of interconnected pores (¶10), the network of which also comprises water-soluble or water-absorbent particles (¶41), is comprised entirely of the porous polymer network with the particles. See ¶15. Thus, Prasad envisions the polishing pad substrate (porous network of interconnected pores at ¶10 with water-absorbent particles at ¶41) being the entire polishing pad.
Applicant then argues even if the polishing pad were to consist only of the polishing pad substrate, paragraph 41 fails to teach the particles are distributed within the polishing pad substrate. This is not persuasive because Prasad teaches (a) the polishing pad substrate can be the entire polishing pad (¶15), and teaches that (b) the polishing pad comprises water-absorbent particles (¶41). Thus, the porous polishing pad substrate comprises particles. It is unclear how a material, such as the polishing pad substrate which makes up the entire polishing pad, can comprise particles without those particles being distributed within that material (the polishing pad). The reference makes no suggestion that the particles of a layer or not part of the actual polishing pad. Thus, one of ordinary skill in the art would readily recognize that the particles, when included in the polishing pad, which is made up entirely of the substrate in embodiments, the substrate being the porous network, would be distributed in the porous network. 
For the reasons provided above, Applicant’s arguments with regards to Prasad filed on 11/9/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766